Citation Nr: 1212298	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO. 08-13 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD).

2. Entitlement to a rating in excess of 10 percent for left vericocele and history of recurrent prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from September 1959 to September 1961 and from November 1961 to September 1974, as verified by the service department in June 1980; a Report of Separation from Active Duty (DD Form 214) indicates an additional period of active duty from September 1974 to November 1979.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The matters on appeal must be remanded to the RO in order to seek additional service treatment records and any additional relevant records of post-service treatment, and to provide the Veteran VA examinations and opinions sufficient for adjudication of his claims.

Military Records:

Not all of the service treatment records have been obtained for the Veteran's extended period of active service. For the periods of service from September 1959 to September 1961 and November 1961 through October 1973, which appear to include a period of combat duty in Vietnam, the only service treatment records in the claims file are a blank form for a December 1961 Airborne examination, a March 1962 appointment for eyewear, an October 1964 report of service separation examination, a September 1970 report of an ETS (expiration of term of service) examination, and a one-page Health Record-Abstract of Service for the period from March 1965 to October 1970. 

An RO rating decision dated in September 1980 and prior documents reflect that the RO was unable to obtain many of the Veteran's service treatment records from the service department, and that some limited additional records were received prior to September 1980; however, it does not appear that the RO has made any further attempts to obtain the remainder of the Veteran's service treatment records since that time.

The RO/AMC must seek to obtain the Veteran's additional service treatment records. In addition, his complete Official Military Personnel File must be sought as it may contain indications of the nature and circumstances of the Veteran's periods of service, and reports of entrance and discharge examinations that may not otherwise be available. See 38 U.S.C.A. § 5103A(a)-(c).

Urological disorder - left vericocele and recurrent prostatitis:

An October 2009 VA examination did not sufficiently address the rating criteria for the Veteran's service-connected urological disability as it did not indicate the current frequency of catheterization required by the Veteran, whereas the Veteran has indicated a daily or near-daily need for catheterization that greatly interferes with his ability to maintain employment. Further, while the examiner raised the matter of distinguishing symptoms due to service-connected recurrent prostatitis as opposed to nonservice-connected benign prostatic hyperplasia, by essentially questioning the diagnosis of recurrent prostatitis, the examiner's opinions are rendered without explanation, and with histories that do not include the Veteran's substantial period of treatment for prostatitis and related conditions toward the end of his period of active service. A VA examination and opinion that reflects an accurate history of the Veteran's disability, fully reasoned explanations for the opinions provided, and findings that are sufficient under the applicable rating criteria is required. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2 (examination reports-corrective action), 4.115a (Ratings of the genitourinary system-dysfunctions).

Lung disorder - chronic obstructive pulmonary disease:

The Veteran claims to have respiratory disability as a result of exposure to chemicals in Vietnam and exposure to second-hand smoke while working in an orthopedic clinic during his last period of active service in the mid-to-late 1970s. He has current lung disability that has been verified on pulmonary testing and chest X-rays. In July 2007 a self-identified fellow service-person who worked with the Veteran from 1975 to 1979 has provided lay testimony that the Veteran "then as always" had a bad cold. Additionally, private treatment records indicate a 20-year history of smoking on the part of the Veteran prior to quitting in approximately 1971. A VA examination is required to determine whether the Veteran's current lung disability began during service or is related to any incident of service, and if so, the extent to which the Veteran's use of tobacco products may have resulted in his current lung disability. See 38 U.S.C.A. §§ 1103 (prohibiting service connection of a disability or death on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during service), 5103(d) (duty to assist-VA examinations). It appears that a previously scheduled VA respiratory examination may have been cancelled due to the Veteran's hospitalization for heart disease.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for prostatitis or related conditions, varicocele, or lung disease, that may not have been previously received by the RO, including any relevant records of private treatment from August 2007 forward. 




After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Contact all necessary sources to obtain (a) any additional available service treatment records, (b) the Veteran's complete Official Military Personnel File, and (c) official service department verification of the Veteran's period of active service from September 1974 to November 1979.  

For the periods of service from September 1959 to September 1961 and November 1961 through October 1973, which appear to include a period of combat duty in Vietnam, the only service treatment records of record are a blank form for a December 1961 Airborne examination, a March 1962 appointment for eyewear, an October 1964 report of service separation examination, a September 1970 report of an ETS (expiration of term of service) examination, and a one-page Health Record-Abstract of Service for the period from March 1965 to October 1970. 

3. Once all available medical records have been received, arrange for a VA respiratory examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has lung disease that began during service or is related to any incident of service, and if so, to what extent the lung disease is the result of his use of tobacco products during service. 

The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner must be informed that the Veteran has claimed his current lung disability is due to exposure to chemicals in Vietnam and exposure to second-hand smoke while working in an orthopedic clinic from 1974 to 1979.

(d) The examiner must take a complete history from the Veteran as to the onset and progression of his symptoms of lung disease. 

(e) If there is a medical basis to support or question the history provided by the Veteran, the examiner state this, with a fully reasoned explanation.

(f) The examiner must provide a diagnosis for each lung disorder found upon examination.

(g) For each diagnosed lung disorder, the examiner must provide an opinion as to whether the lung disorder began during service or is related to any incident of service.

(h) If the examiner finds that the Veteran has a lung disorder that began during service or is related to any incident of service, the examiner must provide an opinion as to the extent to which that disorder is the result of the Veteran's history of use of tobacco products during active service.

(i) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

(j) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(k) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4. Once all available medical records have been received, arrange for VA urological examination with an appropriate clinician. 

The purpose of the examination is to determine the nature and extent of the Veteran's service-connected left vericocele and history of recurrent prostatitis. 

(a) The claims file and a copy of this remand will be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.


(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner must be referenced to the service treatment records, particularly to include records of urological treatment in January and February 1979 and urological consultation in April 1979 and May 1979.

(d) The examiner must indicate whether the Veteran has recurrent prostatitis or current residuals of recurrent prostatitis.

(e) The examiner must indicate whether the Veteran has benign prostate hyperplasia.

(f) The examiner must indicate whether the Veteran has a left vericocele or any residuals of a left vericocele.

(g) The examiner must provide a diagnosis for each genitourinary disorder found upon examination.

(h) The examiner must take a complete history from the Veteran as to the nature, severity and progression of his service-connected recurrent prostatitis and left vericocele.

(i) If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

(j) The examiner must note that the Veteran has had multiple surgeries for his urological disorder. The examiner must indicate whether the surgeries were required as a result of recurrent prostatitis, benign prostatic hyperplasia, or some combination of the two. 

(k) If symptoms of benign prostatic hyperplasia are clearly separable from symptoms of recurrent prostatitis, the examiner must state this, and also state whether the Veteran's recurrent prostatitis has caused or chronically worsened his benign prostatic hyperplasia. 

(l) The examiner must indicate how frequently the Veteran needs to use a catheter, and whether the catheterization is required as a result of residuals of service-connected recurrent prostatitis, or benign prostatic hyperplasia, or some combination of the two. 

(m) The examiner must further provide findings as to the frequency with which the Veteran voids, both during daytime and night-time, and whether his urinary frequency is a result of residuals of service-connected recurrent prostatitis, or benign prostatic hyperplasia, or some combination of the two. 

(n) The examiner must provide findings as to the frequency, severity, and recent history of treatment or hospitalization for any urinary tract infections that the Veteran experiences.

(o) The examiner must provide an opinion as to the impact of the Veteran's service-connected left vericocele and recurrent prostatitis on his occupational and social functioning, ordinary activities of daily life, and activities of daily living (ADLs).

(p) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

(q) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(r) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

5. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


